Exhibit 10.23

EMPLOYMENT AGREEMENT

EMPLOYEE’S EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
January 3, 2007, by and between CIBER, Inc., a Delaware corporation (together
with its affiliates, the “Company”) and Wally Birdseye (“Employee”).

Agreement

THE PARTIES AGREE AS FOLLOWS:

1.             Duties. Employee agrees to be employed by and to serve the
Company as its SVP and President/Federal Government Practice, and the Company
agrees to employ and retain Employee in such capacity, subject to the terms of
Employee’s Agreement. Employee shall devote all of Employee’s business time,
energy and skill to the affairs of the Company, subject to the direction of
executive officers of the Company and as further identified on Annex A hereto.
Employee shall have powers and duties commensurate with Employee’s position in
the Company. Employee shall comply with the general management policies of the
Company as announced from time to time and made available to Employee in
writing. Employee’s principal place of business with respect to Employee’s
services to the Company shall be within fifty (50) miles of the central business
district of Washington, D.C. Employee shall be required at various times to
travel as part of Employee’s duties.

2.             Term of Employment.

2.1 Basic Term. The initial term of employment of Employee by the Company shall
be from the date of Employee’s Agreement through the current calendar year,
unless terminated earlier pursuant to Employee’s Agreement. Employee’s Agreement
shall renew automatically on an annual basis thereafter, subject to the
termination provisions hereof on the same terms contained herein unless the
Company or Employee provides written notice of its or Employee’s intention not
to renew.

3.             Salary, Benefits and Bonus Compensation.

3.1 Base Salary. Commencing on the date of Employee’s Agreement, the Company
agrees to pay to Employee a “Base Salary” at the annualized rate as described on
Annex A, payable in twenty-six (26) equal biweekly installments in accordance
with the Company’s regular payroll practice.

3.2 Bonuses. Employee will be eligible to receive a bonus as determined in
accordance with Annex A attached hereto for each fiscal year of the Company
completed during the term of Employee’s employment. The estimated award will be
adjusted with a fmal reconciliation in the first month of the following fiscal
year.

1


--------------------------------------------------------------------------------


3.3 Additional Benefits. For purposes of determining the benefits or benefit
levels to which Employee is entitled, Employee shall receive credit for
Employee’s length of employment with the Company. During the term of Employee’s
employment, Employee shall be entitled to the following fringe benefits:

3.3.1 Employee Benefits. Employee shall be eligible to participate in such of
the Company’s benefit and compensation plans as may be generally available to
Employees of the Company. All such benefit plans may be amended or discontinued
in the sole discretion of the Company.

3.3.2 Business Expenses. The Company shall reimburse Employee for all reasonable
and necessary expenses incurred in carrying out Employee’s duties under
Employee’s Agreement, including travel and entertainment expenses, in accordance
with the Company’s policies in effect from time to time. Employee shall present
promptly to the Company an itemized account of such expenses in such form as may
be required by the Company.

3.3.3 Vacation. Employee shall be entitled to vacation time pursuant to the
Company’s policy during which time Employee’s compensation shall be paid in
full. In addition, Employee shall be entitled to paid holidays and personal days
off in accordance with the Company’s policies in effect from time to time.

4.             Termination of Employment.

4.1 Termination for Cause. Termination for Cause (as defined below) of
Employee’s employment may be effected by the Company at any time without
liability except as specifically set forth in Employee’s Subsection. The
termination shall be effected by written notification to Employee and shall be
effective as of the time set forth in such notice. At the effective time of a
Termination for Cause, Employee immediately shall be paid all accrued Base
Salary and any reasonable and necessary business expenses incurred by Employee
in connection with Employee’s duties hereunder, all to the effective time of
termination. In addition, Employee shall be entitled to benefits under any
benefit plans of the Company in which Employee is a participant to the full
extent of Employee’s rights under such plans.

4.2 Termination Other Than for Cause. The Company may effect a Termination Other
Than for Cause (as defined below) of Employee’s employment at any time upon
giving written notice to Employee of such termination and without liability
except as specifically set forth in Employee’s Subsection. The termination shall
be effective as of the time set forth in such notice. At the effective time of
any Termination Other Than for Cause, Employee shall immediately be paid all
accrued Base Salary and any reasonable and necessary business expenses incurred
by Employee in connection with Employee’s duties hereunder, all to the effective
time of termination. Employee shall also be entitled to any unpaid bonus
compensation. Unpaid bonus compensation for the purposes of Section 4.2 shall be
pro rated based on the number of full calendar months of Employee’s employment
during the fiscal year in which termination occurs. Employee shall also be

2


--------------------------------------------------------------------------------


entitled to benefits under any benefit plans of the Company in which Employee is
a participant to the full extent of Employee’s rights under such plans.

4.2.1 If Employee’s employment is terminated at the will of the Company under
Subsection 4.2, Employee shall receive severance compensation. For purposes of
determining the severance compensation in Employee’s Subsection, the credit for
Employee’s employment with the Company shall not apply. The Company shall pay
any severance compensation in accordance with the Company’s regular payroll
practice. There will be no severance compensation in the event of a Termination
for Cause.

4.2.1.1 If termination by the Company occurs within the initial twelve (12)
months, the severance compensation will equal to two (2) weeks of the then
applicable Base Salary.

4.2.1.2 If termination by the Company occurs between the thirteenth (13) month
and sixty (60) month, the severance compensation will equal to four (4) weeks of
the then applicable Base Salary plus one-fourth of the aggregate fully earned
bonus compensation for the most recent three months to the date of termination.

4.2.1.3 Beginning the sixty-first (61) month, the severance compensation will
equal to eight (8) weeks of the then applicable Base Salary plus one-third of
the aggregate fully earned bonus compensation for the most recent three months
to the date of termination.

4.3 Termination by Reason of Disability. If Employee, in the reasonable judgment
of the Executive Officers of the Company, has failed to perform Employee’s
duties under Employee’s Agreement on account of illness or physical or mental
incapacity, and such illness or incapacity continues for a period of more than
six (6) months, then the question of whether Employee’s illness or incapacity is
reasonably likely to continue shall be submitted to the Company or, if
disability insurance is maintained by Employee, Employee’s disability insurance
carrier for determination. In the event the Company or such insurance carrier
determines that Employee is subject to such an illness or incapacity, the
Company sh’all have the right to terminate Employee’s employment (“Termination
for Disability”) by written notification to Employee and payment to Employee of
all accrued Base Salary, unpaid bonus compensation (prorated as provided in
Section 4.2) and any reasonable and necessary business expenses incurred by
Employee in connection with Employee’s duties hereunder, all to the date of
termination. Employee shall also be entitled to benefits under any benefit plans
in which Employee is a participant, including disability benefits, if any, to
the full extent of Employee’s rights under such plans.

4.4 Death. In the event of Employee’s death during the term of employment,
Employee’s employment shall be deemed to have terminated as of the last day of
the month during which Employee’s death occurs, and the Company shall pay
promptly to Employee’s estate all accrued Base Salary, unpaid bonus compensation
(prorated as provided in Section 4.2) and any reasonable and necessary business
expenses incurred by Employee in connection with Employee’s

3


--------------------------------------------------------------------------------


duties hereunder. Employee’s estate shall also be entitled to benefits under any
benefit plans of the Company in which Employee is a participant to the full
extent of Employee’s rights under such plans.

4.5 Voluntary Termination. In the event of a Voluntary Termination (as defined
below) by Employee, the Company shall immediately pay all accrued Base Salary
and any reasonable and necessary business expenses incurred by Employee in
connection with Employee’s duties hereunder, all to the date of termination.

5.               Protection of the Company’s Business. For purposes of
determining the geographic areas to protect the Company’s business in Subsection
5.1 and Subsection 5.2 below.

5.1 No Competition and No Solicitation of Clients. Employee shall not, during
the term of Employee’s employment and for twelve (12) months following the
termination of Employee’s employment but not less than eighteen (18) months from
the date hereof (unless the Company grants Employee written authorization): (a)
call upon, cause to be called upon, solicit or assist in the solicitation of,
any current client, former client or potential client of the Company for the
purpose of selling, renting or supplying any product or service competitive with
the products or services of the Company; (b) provide any product or services to
any current client, former client or potential client of the Company which is
competitive with the products or services of the Company; or (c) request,
recommend, or advise any client or potential client to cease or curtail doing
business with the Company. Any individual, governmental authority, corporation,
partnership or other entity to whom the Company has provided services or
products or has made one or more sales calls during the twenty-four (24) month
period preceding the date of termination of Employee’s employment, shall be
deemed a client or potential client.

5.2 No Hire of Other Employees or Independent Contractors. Employee shall not,
during the term of Employee’s employment and for twelve (12) months following
the termination of Employee’s employment but not less than eighteen (18) months
from the date hereof (unless the Company grants Employee written authorization):
(a) except on behalf of the Company, employ, engage or seek to employ or engage
any individual or entity, on behalf of Employee or any entity (including a
client of the Company), who was employed or engaged by the Company during the
six (6) month period preceding Employee’s termination or who is currently
employed or engaged by the Company; (b) solicit, recommend or advise any
Employee of the Company or independent contractor to terminate their employment
or engagement with the Company for any reason; (c) except on behalf of the
Company, solicit recruiting prospects and/or candidates whose files are actively
maintained or have been maintained during the last six (6) months prior to
Employee’s termination by the Company; or (d) enter into a business arrangement
with any other person or firm who is or has been an Employee or independent
contractor of the Company within the twelve (12) month period preceding
Employee’s termination for the purpose of providing services as described in
Section 5.1 above.

4


--------------------------------------------------------------------------------


6.             Confidentiality.

6.1 Confidential Information and Materials. All of the Confidential Information
and Materials, as defined herein, are and shall continue to be the exclusive
confidential property and trade secrets of the Company. Confidential Information
and Materials have been or will be disclosed to Employee solely by virtue of
Employee’s employment with the Company and solely for the purpose of assisting
Employee in performing Employee’s duties for the Company. “Confidential
Information and Materials” refers to all information belonging to or used by the
Company or the Company’s clients relating to internal operations, procedures and
policies, finances, income, profits, business strategies, pricing, billing
information, compensation and other personnel information, client contacts,
sales lists, employee lists, technology, software source codes, programs, costs,
marketing plans, developmental plans, computer programs, computer systems,
inventions, developments, personnel manuals, computer program manuals, programs
and system designs, and trade secrets of every kind and character, whether or
not they constitute a trade secret under applicable law, including such of the
foregoing developed by Employee during Employee’s employment with the Company
whether developed by Employee during or after business hours. Employee
acknowledges and agrees all Confidential Information and Materials shall, to the
extent possible, be considered works made for hire for the Company under
applicable copyright law. To the extent any Confidential Information and
Materials are not deemed to be a work made for hire, Employee hereby assigns to
the Company any rights Employee may have or may acquire in such Confidential
Information and Materials as they are created, throughout the world, in
perpetuity. Further, Employee hereby waives any and all moral rights Employee
may have in such Confidential Information and Materials. Notwithstanding the
foregoing, the Company acknowledges that it shall have no right to inventions or
other material for which no equipment, supplies, facilities or Confidential
Information and Material of the Company is used and which are developed entirely
on Employee’s own time and (i) do not relate directly to the business of the
Company, or (ii) do not result from any work performed by Employee hereunder or
from Employee’s work at the Company.

6.2 Non-disclosure and Non-use. Employee may use Confidential Information and
Material while an Employee of the Company and in the course of that employment
to the extent reasonably deemed necessary by the Company for the performance of
Employee’s responsibilities. Such permission expires upon termination of
Employee’s employment with the Company or on notice from the Company. Employee
shall not, either during or after Employee’s employment with the Company,
disclose any Confidential Information or Materials to any person, firm,
corporation, association or other entity for any reason or purpose unless
expressly permitted by the Company in writing or unless required by law.
Employee shall not use, in any manner other than to further the Company’s
business, any Confidential Information or Materials of the Company. Upon
termination of Employee’s employment, Employee shall immediately return all
Confidential Information or Materials or other property of the Company or its
clients or potential clients in Employee’s possession or control.

5


--------------------------------------------------------------------------------


7.             Definitions.

7.1           Definitions. For purposes of Employee’s Agreement, the following
terms shall have the following meanings:

7.1.1 “Termination for Cause” shall mean termination by the Company of
Employee’s employment by the Company by reason of Employee’s conviction of any
felony crime, Employee’s dishonesty towards, fraud upon or injury or attempted
injury to the Company or its clients, Employee’s breach of Employee’s Agreement,
or any reason that constitutes “cause” under applicable law.

7.1.2 “Termination Other Than for Cause” shall mean termination by the Company
of Employee’s employment by the Company other than a Termination for Cause,
Termination for Disability, or for any or no reason.

7.1.3 “Voluntary Termination” shall mean termination by Employee of Employee’s
employment with the Company, but shall not include constructive termination by
the Company by reason of material breach of Employee’s Agreement by the Company.

8.             Remedies.

8.1           Liquidated Damages.

8.1.1 If Employee violates Subsection 5.1, Employee shall pay to the Company as
liquidated damages, the greater of Company’s gross billings to the client to
which products or services are supplied in violation of Subsection 5.1 during
the year immediately prior to the first improper solicitation or $25,000, to
compensate the Company for its lost revenue, client development expenses and
other damages.

8.1.2 If Employee violates Subsection 5.2, Employee shall pay to the Company as
liquidated damages, in compensation for its recruitment and training costs, lost
revenues and other damages the greater of $25,000 ($50,000 if an officer of the
Company) or the actual identifiable damages of the Company for each employee or
independent contractor hired or engaged in violation of Subsection 5.2.

8.1.3 Employee and the Company have carefully considered the issue of liquidated
damages and after negotiation agree that they are a reasonable compromise after
attempting to estimate what the actual damages would be and assessing the risk
of collection.

8.1.4 Employee authorizes the Company to disclose the terms of Sections 5, 6 and
8 of Employee’s Agreement to any subsequent employer or client of Employee.

6


--------------------------------------------------------------------------------


8.2 Equitable Remedies. The service rendered by Employee to the Company and the
information disclosed to Employee during Employee’s employment are of a unique
and special character, and any breach of Sections 5 or 6 hereof will cause the
Company irreparable injury and damage which will be extremely difficult to
quantify. Although the parties have agreed on liquidated damages for some of the
potential breaches by Employee, they agree that because of the risk of
collection and intangibles which are impossible to measure, the Company will be
entitled to, in addition to all other remedies available to it, injunctive
relief to prevent a breach and to secure the enforcement of all provisions of
Sections 5 and 6. Employee represents Employee’s experience and knowledge will
enable Employee to earn an adequate living in a noncompetitive business and that
the injunctive relief will not prevent Employee from providing for Employee and
Employee’s family.

8.3 Costs. If litigation is brought to enforce or interpret any provision
contained herein, the court shall award reasonable attorneys’ fees and
disbursements to the prevailing party as determined by the court.

8.4 Severability. THE PARTIES HAVE CAREFULLY CONSIDERED ALL OF SECTIONS 5, 6 AND
8 AND AGREE THAT THEY REPRESENT A PROPER BALANCING OF THEIR INTERESTS. It is the
express intent of the parties hereto that the obligations of, and restrictions
on, the parties as provided in Sections 5 and 6 shall be enforced and given
effect to the fullest extent legally permissible. If, in any judicial
proceeding, a court shall refuse to enforce one or more of the covenants or
agreements contained in Employee’s Agreement because the duration thereof is too
long, the scope thereof is too broad or some other reason, for the purpose of
such proceeding, the court may reduce such duration or scope to the extent
necessary to permit the enforcement of such obligations and restrictions.

9.             Miscellaneous.

9.1 Payment Obligations. The Company’s obligation to pay Employee the
compensation provided herein is subject to the condition precedent that Employee
performs Employee’s obligations.

9.2 Waiver. The waiver of the breach of any provision of Employee’s Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or other provision hereof.

9.3 Entire Agreement; Modifications. Employee’s Agreement represents the entire
understanding between the parties with respect to the subject matter hereof, and
Employee’s Agreement supersedes any and all prior understandings, agreements,
plans and negotiations, whether written or oral, with respect to the subject
matter hereof, including, without limitation, any understandings, agreements or
obligations respecting any past or future compensation, bonuses, reimbursements
or other payments to Employee from the Company. All modifications to Employee’s
Agreement must be in writing and signed by the party against whom enforcement of
such modification is sought.

7


--------------------------------------------------------------------------------


9.4 Notices. All notices and other communications under Employee’s Agreement
shall be in writing and shall be given by hand delivery, or first-class mail,
certified or registered with return receipt requested, or by commercial
overnight courier or by fax and shall be deemed to have been duly given upon
hand delivery, receipt if mailed, the first business day following delivery to a
commercial overnight courier or upon receipt of a fax, addressed as follows:

If to the Company:

CIBER, Inc.

5251 DTC Parkway, Suite 1400

Greenwood Village, Colorado 80111

Attention: Mac Slingerlend

Phone: (303) 220-0100

Fax: (303) 267-3899

If to Employee:

Wally Birdseye

2524 N. Quincy Street

Arlington, VA 22207

Any party may change such party’s address for notices by notice given pursuant
to Employee’s Section 9.4.

9.5 Headings. The Section headings herein are intended for reference and shall
not by themselves determine the construction or interpretation of Employee’s
Agreement.

9.6 Governing Law; Consent to Jurisdiction. Employee’s Agreement shall be
governed by and construed in accordance with the laws of the State of Colorado
without application of its conflict of laws rules.

9.7 Severability. Should a court or other body of competent jurisdiction
determine that any provision of Employee’s Agreement is excessive in scope or
otherwise invalid or unenforceable, such provision shall be adjusted rather than
voided, if possible, so that it is enforceable to the maximum extent possible,
and all other provisions of the Agreement shall be deemed valid and enforceable
to the extent possible.

9.8 Binding Effect; Assignment. Employee’s Agreement shall be binding upon and
inure to the benefit of the parties herein and their respective executors,
administrators, heirs, successors and assigns. The provisions of Employee’s
Agreement relating to the duties and obligations of the Company are
transferable, assignable and delegable by the Company. Those provisions relating
to the duties and obligations of the Employee are not transferable, assignable
or delegable.

8


--------------------------------------------------------------------------------


9.9 Counterparts. Employee’s Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

9.10 Withholdings. All compensation and benefits to Employee hereunder shall be
reduced by all federal, state, local and other withholdings and similar taxes
and payments required by applicable law. The Company may withhold amounts due it
from Employee from amounts due under Employee’s Agreement to Employee.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed Employee’s Agreement as of
the date first above written.

Employee



CIBER, Inc., a Delaware corporation



/s/ Wally Birdseye

 

By:

/s/ Mac Slingerlend

Wally Birdseye

 

Mac Slingerlend, President & CEO

 

 

 

 

10


--------------------------------------------------------------------------------